Case 20-02535   Doc 27   Filed 05/12/20 Entered 05/12/20 14:15:05   Desc Main
                           Document     Page 1 of 8
Case 20-02535   Doc 27   Filed 05/12/20 Entered 05/12/20 14:15:05   Desc Main
                           Document     Page 2 of 8
Case 20-02535   Doc 27   Filed 05/12/20 Entered 05/12/20 14:15:05   Desc Main
                           Document     Page 3 of 8
Case 20-02535   Doc 27   Filed 05/12/20 Entered 05/12/20 14:15:05   Desc Main
                           Document     Page 4 of 8
Case 20-02535   Doc 27   Filed 05/12/20 Entered 05/12/20 14:15:05   Desc Main
                           Document     Page 5 of 8
Case 20-02535   Doc 27   Filed 05/12/20 Entered 05/12/20 14:15:05   Desc Main
                           Document     Page 6 of 8
Case 20-02535   Doc 27   Filed 05/12/20 Entered 05/12/20 14:15:05   Desc Main
                           Document     Page 7 of 8
Case 20-02535   Doc 27   Filed 05/12/20 Entered 05/12/20 14:15:05   Desc Main
                           Document     Page 8 of 8
